Citation Nr: 0834738	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-14 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

4.  Entitlement to service connection for degenerative joint 
disease of the left knee. 

5.  Entitlement to an increased rating greater than 20 
percent for recurrent dislocations and residuals of surgery 
of the left shoulder. 

6.  Entitlement to total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the left knee; and that denied an increased 
rating for a left shoulder disorder and total disability 
based on individual unemployability. 

The veteran testified before the Board by videoconference 
from the RO in July 2008.  A transcript of the hearing is 
associated with the claims file. 

The issues of service connection for the lumbar spine and 
left knee and total disability based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.





FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
many years after service and is not related to any aspect of 
service including exposure to aircraft noise. 

2.  The veteran's tinnitus first manifested many years after 
service and is not related to any aspect of service including 
exposure to aircraft noise. 

3.   The veteran's left shoulder disability is manifested by 
a history of recurrent dislocations, although none have been 
noted in recent treatment records following corrective 
surgery.  The veteran experienced constant pain, tenderness, 
and a "catching" feeling on motion prior to surgery, and 
intermittent pain after surgery.  The veteran uses 
prescription medication for pain.  The most limited range of 
abduction of the shoulder during the appeal period was 80 
degrees prior to surgery and 130 degrees after surgery.  The 
veteran is severely limited in performing household chores 
and shopping; moderately limited in recreation, traveling, 
and grooming; and mildly limited in bathing and dressing. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007). 

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309. 

3.  The criteria for an evaluation in excess of 20 percent 
for recurrent dislocations and residuals of surgery of the 
left shoulder have not been met for the entire period of time 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In correspondence in January 2003, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the two hearing disorders.  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In July 2003, the RO provided notice that met the 
requirements except for a general notice of the specific 
measurement criteria associated with rating a shoulder 
disability.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran and his representative had actual knowledge of the 
test criteria.  VA treatment and examination records showed 
that the veteran underwent range of motion testing on at 
least seven occasions during the period covered by this 
appeal.  A March 2003 statement of the case included the 
applicable range of motion test criteria.  In a July 2008 
Board hearing, the veteran discussed the applicable range of 
motion testing and how the results did not indicate his 
actual shoulder capabilities in routine activities of daily 
life.  Based on the information provided to the veteran, his 
experiences during examinations, and his testimony at his 
hearing, the Board concludes that the presumption of 
prejudice is successfully rebutted because the veteran had 
actual knowledge of the test criteria and had an opportunity 
to respond and participate fully in the adjudication of the 
increased rating claim.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an aircraft radio technician in the 
U.S. Air Force.  He contends that his bilateral hearing loss 
and tinnitus are related to exposure to high noise levels 
during aircraft operations.  He contends that his service-
connected left shoulder disability is more severe than is 
contemplated by the current ratings. 

Bilateral Hearing Loss and Tinnitus
 
Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including organic diseases of the nervous system).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service personnel records showed that the veteran performed 
duties as an aircraft radio repairman.  The veteran stated 
that he was assigned to a squadron of high altitude strategic 
reconnaissance aircraft.  Records showed that on at least one 
occasion, the veteran deployed with his squadron to an 
overseas Allied base for several months.  In February 2003, 
the veteran submitted a statement and a statement from a 
fellow airman describing certain assignments to ride on the 
aircraft wing during taxing and initial portion of takeoff 
because of the configuration of the aircraft and that 
particular airfield.  The Board concludes that the veteran 
was likely intermittently exposed to high levels of noise 
from aircraft during these events and in general from his 
occupation in the vicinity of the flight line.  

Service medical records are silent for any symptoms or 
diagnosis of hearing loss or tinnitus.  In December 1961 and 
in an April 1964 discharge physical examination, audiometric 
testing showed no hearing loss greater than 20 decibels at 
any frequency and no deteriorating trend.  The veteran did 
not report hearing difficulty or tinnitus, and the examiner 
noted no ear abnormalities.  In September 1974, a VA examiner 
noted no organic ear disease or hearing loss.   It was 
specifically commented that his ears were normal, with no 
hearing loss present.

In an April 1996 letter, a private chiropractor noted that 
the veteran reported ringing in his ears after a slip and 
fall accident.  There is no record of follow-up treatment for 
the symptoms. 

In a January 2003 letter, a private audiologist noted a 
review of the veteran's "discharge papers" and stated that 
"it is obvious that he had significant noise exposure."  
The audiologist noted that the veteran served from 1960 to 
1966 as an aircraft repairman and was exposed to engine noise 
for long periods of time.  She noted that the veteran 
experienced tinnitus after coming off duty and that the 
tinnitus became constant with gradual hearing loss about ten 
years earlier.  She also noted that the veteran was taking 
several medications for health problems including high blood 
pressure, emphysema, and a back disorder.   Audiometric 
testing showed loss of hearing acuity of 30 decibels or 
greater at three or more frequencies and 40 decibels or 
greater at 4000 Hz bilaterally.  Speech recognition scores 
were 100 percent and 92 percent in the right and left ears 
respectively.  The audiologist stated that the veteran's 
exposure to aircraft noise in service was sufficient to cause 
both hearing loss and tinnitus.  The audiologist did not 
comment on the impact of the veteran's age, post-service 
exposure, or the medications that she cited in the letter on 
the development of his hearing loss or tinnitus.

In June 2003, a VA physician noted a review of the claims 
file and noted that an audiogram obtained at the time of the 
veteran's discharge showed normal hearing bilaterally.  He 
noted that the veteran served for four years in the Air 
Force, that he was exposed to high noise levels in service, 
and that he had very little exposure after service while 
performing office work.  He noted the veteran's reports of 
difficulty hearing conversations when not in sight of the 
speaker and the onset of tinnitus ten years ago.  Audiometric 
testing showed loss of hearing acuity of 30 decibels or 
greater at three or more frequencies in the left ear and 40 
decibels or greater at 4000 Hz in the right ear and at the 
two highest frequencies in the left ear.  Speech recognition 
scores were 96 percent and 80 percent in the right and left 
ears respectively.  The physician stated that the veteran's 
current hearing loss and tinnitus were not likely related to 
service because there was no hearing loss noted in service 
and because tinnitus did not manifest until long after 
service.  The physician did not discuss other possible 
etiologies.  Three days later, a VA audiologist also noted a 
review of the claims file and the discharge audiogram.  She 
noted the veteran's reports of tinnitus that interfered with 
sleep.  The veteran also reported that he sometimes wore ear 
plugs while performing his duties in service.   The 
audiologist noted no organic ear deficits or active ear 
disease.  She stated that she was unable to provide an 
opinion on the etiology of the veteran's hearing loss and 
tinnitus.  

In October 2003, a private ear, nose, and throat physician 
performed an audiogram that showed a loss of hearing acuity 
of 26 decibels or greater at three or more frequencies 
bilaterally and 40 decibels or greater at three frequencies 
in the left ear.  Speech recognition scores were 100 percent 
bilaterally.  The physician stated that it was brought to his 
attention that the veteran was exposed to high powered jet 
engines from 1960 to 1966 that may have been loud enough to 
cause this hearing loss.  

In a July 2008 hearing, the veteran stated that he was on or 
within 25 feet of the aircraft almost all the time during 
launches and was subjected to high noise levels on a daily 
basis.    He stated that his hearing loss developed gradually 
over the previous ten to twenty years.  He stated that he 
experienced ringing in the ears in service that would go away 
after he came off the flight line but that the ringing did 
not stop after service and increased to a level where it was 
more recognizable.  The veteran denied any post-service 
recreational or occupational noise exposure.  The veteran's 
representative contended that VA had acknowledged the 
veteran's in service exposure and any lack of review of 
service medical records by the private audiologist was 
irrelevant.  

The Board concludes that service connection for bilateral 
hearing loss and tinnitus is not warranted because the 
disorders did not manifest until many years after service and 
are not related to any aspect of service including his 
exposure to aircraft operations.  The Board acknowledges that 
the veteran assisted in aircraft take-offs during his three 
months of temporary duty at a foreign base.  He described 
these duties as an unusual procedure because of the base 
conditions.  Although he likely performed his radio repair 
duties in hangars or shops near the flight line, he was not 
an engine repair technician.  He did not contend that his 
duties were associated with engine testing or normal flight 
operations.  The Board also acknowledges the veteran's 
reports that he had intermittent tinnitus in service and 
gradually deteriorating hearing acuity and constant tinnitus 
since his discharge.  However, the Board also is mindful that 
he did not report any symptoms in a 1974 VA examination or 
seek testing or medical intervention for nearly 40 years. 

The Board places less probative weight on the veteran's 
hearing testimony that he was on or within 25 feet of the 
aircraft on all launches for three years and with daily 
exposure because it is not consistent with his specific 
occupation or the normal nature and tempo of the type 
aircraft that he repaired.  Service medical records and a VA 
examination ten years after service showed no reports by the 
veteran and no clinical symptoms or diagnoses of hearing loss 
or tinnitus.  The records showed that the veteran first 
sought treatment for the disorders in 2003, almost 40 years 
after service.  

The Board places less probative weight on the report and 
opinions of the private audiologist who stated that the 
veteran's exposure to aircraft noise was sufficient to cause 
his hearing loss and tinnitus based on her review of his 
discharge papers.  The Board finds that the audiologist's 
lack of review of records is relevant despite the veteran's 
degree of noise exposure.  As she did not comment on the 
service medical records or audiograms, her review was limited 
to the veteran's personnel records.  The audiologist stated 
that the veteran served for six instead of four years and 
that he was exposed to engine noise over a long period of 
time.  She did not note that the veteran repaired electronic, 
not engine systems.  The Board places less probative weight 
on the opinion of the private physician in October 2003 who 
provided a conditional opinion on a relationship of hearing 
loss to 6 years of jet engine noise with no additional 
explanation or rationale and no review of audiometric testing 
in service.  The Board places greater probative weight on the 
report of the VA physician in 2003 who reviewed the entire 
file including the audiograms in 1964 and concluded that the 
veteran's current hearing and tinnitus disabilities were not 
related to his exposure in service. 

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss and tinnitus first 
manifested many years after service and is not related to any 
aspect of service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Shoulder Disability 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided. 
38 C.F.R. § 4.14.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Service medical records show that the veteran is right 
handed.  In 1983, the veteran underwent a surgical repair of 
the left shoulder joint to prevent recurrent dislocations. 
  
Disabilities of the non-dominant shoulder and arm warrants a 
20 percent rating for limitation of motion of the arm midway 
between side and shoulder level or higher and a 30 percent 
rating for limitation of motion of the arm to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Recurrent dislocations of the non-dominant scapulohumeral 
joint warrant a 20 percent rating for frequent or infrequent 
dislocations and guarding of all movements of the joint.  
Higher ratings for this joint are warranted for fibrous 
union, non-union, or loss of the humerus head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  As there is no medical 
evidence of ankylosis or impairment of the clavicle or 
scapula, these criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5203 (2007). 

Normal ranges of motion of the arm are 180 degrees flexion, 
180 degrees abduction, and 90 degrees internal and external 
rotation.  38 C.F.R. § 4.71a, Plate I.  

The veteran's claim for an increased rating was received in 
June 2003.  

In treatment records in October 2002 and February 2003, and 
in a February 2003 letter, a private orthopedic physician 
noted that he provided treatment for a low back disorder.  He 
did not note any increasingly severe symptoms of the left 
shoulder.  In an April 2003 letter, a private internal 
medicine physician noted that he was treating the veteran for 
several disorders and that he had a history of low back 
problems but did not mention the left shoulder.  In a June 
2003 letter, the orthopedic physician stated that the veteran 
was totally disabled as a result of back and knee disorders 
but did not mention the left shoulder.  

In August 2003, a VA physician noted a review of the claims 
file and the veteran's reports of a mild progression of his 
left shoulder symptoms with increasing pain and recurrent 
instability.  The physician measured 140 degrees flexion, 80 
degrees abduction, 40 degrees external rotation, and internal 
rotation to L3.  There was no significant weakness compared 
with the right side.  X-rays showed a residual lesion and 
mild to moderate degenerative changes at the glenohumeral and 
acromioclavicular joints.   

In October 2003, a private internal medicine physician noted 
the veteran's reports of increasing left shoulder pain with 
numbness, tingling, and radiating pain to the hands at night.  
The physician noted mild limitation of motion of the 
shoulders with pain on flexion and internal rotation.  The 
physician also noted tenderness of the acromion and 
discomfort with compression of the medial nerve.  He 
diagnosed no neurological disorders but noted questionable 
carpal tunnel syndrome.  A private physician conducted and 
evaluated an electromyography and nerve conduction studies in 
November 2003 and noted cervical spine radiculopathy and 
medial nerve deficits but did not associate any deficits with 
the left shoulder joint.  However, in February 2004, the 
internal medicine physician stated that the recurrent 
shoulder dislocations can produce stretching of the brachial 
plexus, contribute to neuropathy, and may be at least 
indirectly associated with the radiculopathy and medial nerve 
deficits.  In an April 2004 letter, the veteran's spouse 
stated that her husband experienced left shoulder pain and 
numbness and that he does not use his left arm to operate an 
automobile.  

In June 2004, a VA physician noted the veteran's reports of 
increasing deep left shoulder pain, hand numbness, and 
"crunchy" feelings through the range of motion of his left 
shoulder.  The discomfort is aggravated with extended use of 
his arm overhead or when driving an automobile.  The 
physician noted pain on flexion and abduction to 90 degrees 
and on internal rotation.  He did not observe the 
neurological symptoms on his examination.  He stated that he 
agreed that recurrent dislocations create the potential for 
stretching the brachial plexus but that he was not aware of 
any medical literature to associate this with neurological 
sequellae.  He associated the nerve symptoms with the 
veteran's history of cervical and lumbar spine pathologies.  

In November 2004, the veteran received a series of physical 
therapy treatments and injections for left shoulder pain.  X-
rays showed osteoarthritis and calcific bursitis in the 
joint.  In June 2005, a VA examiner noted flexion and 
abduction of 90 degrees with recurrent pain and tenderness.  
In October 2005, a VA orthopedic physician noted only mild 
pain and no tenderness following another series of steroid 
injections.  Ranges of motion were 110 degrees flexion, 90 
degrees abduction, 40 degrees internal rotation, and 60 
degrees external rotation.  The physician diagnosed 
tendonitis, responding to treatment.  However, in November 
2006, a VA orthopedic physician noted pain at 80 degrees 
abduction with signs of impingement and crepitus.  X-rays 
showed considerable degenerative changes and a partial tear 
of the rotator cuff.  In May 2007 the veteran underwent 
arthroscopic surgery and decompression of the joint.  Post-
surgical recovery included prescription opiate medications.  

In January 2008, a VA physician noted the veteran's reports 
of intermittent pain and a feeling of "catching" in the 
left shoulder joint with relief with non-opiate, anti-
inflammatory medication and additional motion.  He reported 
weakness and arm numbness but no instability.  Active range 
of motion was to 125 degrees flexion with pain, 130 degrees 
abduction with no pain, and 90 degrees bidirectional rotation 
with pain at the limit of motion. There was no additional 
limitation on repetition but there was tenderness at the 
joint and guarding of movement.  X-rays and magnetic 
resonance images showed degenerative changes, tendon 
deficits, a small joint effusion, and a blunted anterior 
labrum.  The physician noted that the veteran's shoulder 
disability imparted a severe limitation on the performance of 
household chores and shopping, moderate impairment of 
recreation, traveling, and grooming, and mild impairment of 
bathing and dressing. 

In a July 2008 Board hearing, the veteran stated that after 
his 2007 surgery, his left shoulder joint felt very loose and 
was unstable, although he did not particularly describe any 
recurrent dislocations.  He stated that he had taken anti-
inflammatory medication on the day of his last examination 
and that the physician had conducted passive testing that 
exceeded his normal range of comfort.  The veteran also 
stated that he had been granted Social Security 
Administration (SAA) disability benefits in part for an 
inability to perform repetitive motion with his arms.  An SSA 
letter dated in September 2004 showed that the veteran was 
disabled since September 2002 but did not indicate the 
specific disorders for which the benefits were awarded.  No 
supporting adjudicative or clinical records have been 
obtained and associated with the claims file.   

The Board concludes that an increased rating greater than 20 
percent for recurrent dislocations and residuals of surgery 
of the left shoulder is not warranted at any time during the 
period covered by this appeal.  The most limited abduction of 
the shoulder during the appeal period was 80 degrees prior to 
surgery and 130 degrees after surgery.  A 20 percent rating 
is appropriate under Diagnostic Code 5201 for limitation of 
motion of the arm as he is able to abduct the left arm 
greater than the mid point between the side and shoulder.  
There is no additional limitation on repetition.  The Board 
also considered a rating of 20 percent under Diagnostic Code 
5202 for recurrent dislocations of the joint.  However, 
medical records since 2003 have not shown recurrent 
dislocations.  Moreover, even if the veteran continues to 
experience dislocation, such rating could not be combined 
with a rating for limitation of motion since the symptoms 
arise from the same disability and would constitute 
impermissible pyramiding. 

Regarding the veteran's left arm numbness, the Board places 
less probative weight on the opinion of the private internal 
medicine physician who stated that recurrent dislocation may 
be indirectly related to nerve deficits because his opinion 
was conditional.  The Board places greater probative weight 
on the opinion of the VA physician in June 2004 who noted the 
earlier theory but explained in unconditional language that 
he knew of no medical literature to support a theory of 
neurological deficits due to recurrent dislocations.  

A higher rating is not warranted because the shoulder motion 
is not more restricted and because there is no evidence of 
fusion, nonunion, or loss of the humerus head.   The Board 
considered whether a higher rating is warranted due to pain, 
weakness, or loss of function.  The veteran experienced 
constant joint pain throughout the period of the appeal that 
required anti-inflammatory medication and opiate medication 
proximate to surgery in 2007.   The veteran's pain is 
exacerbated by overhead use of his left arm and he does not 
use that arm to operate an automobile.  However, the veteran 
is able to perform most activates of daily life except those 
requiring lifting, carrying, or prolonged overhead motion 
necessary for household chores and some recreational 
activities.  Furthermore, the private and VA medical records 
note that the veteran's medication is also prescribed for 
spinal and knee joint pain.  The veteran's range of motion is 
significantly greater than the minimum established for the 
current rating.  

The Board concludes that SSA adjudicative and clinical 
records are not necessary to reach a decision for this claim 
because the record contains the results of private and VA 
examinations, including the 2007 surgery, for the entire 
period of the appeal.  Moreover, the SSA determination 
addressed the level of disability starting in 2002 and 
awarded benefits starting in March 2003, prior to the date of 
receipt of the veteran's claim. 

Further, there is also no indication that the condition has 
necessitated frequent periods of hospitalization or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board concludes that the criteria for submission 
for assignment of extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Therefore, the Board concludes that the current rating of 20 
percent adequately contemplates the veteran's level of 
disability throughout the period covered by this appeal.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Service connection for bilateral hearing loss is denied. 

2.  Service connection for tinnitus is denied. 

3.  An increased rating greater than 20 percent for recurrent 
dislocations and residuals of surgery of the left shoulder is 
denied.  




REMAND

In the opinion of the Board, additional development is 
necessary. 

In September 2004, the Social Security Administration (SSA) 
awarded benefits for disability beginning in September 2002.  
The Notice of Award did not state the nature of the 
disability, and there are no supporting adjudicative or 
clinical medical records in the file.  In November 2004, the 
veteran stated that the SSA determination was based on VA 
medical treatment records.  In a July 2008 Board hearing, the 
veteran stated that the award was for his back, knee, and an 
inability to perform repetitive motion with his arms.  
However, the claims file contains treatment records from 
private orthopedic physicians and a chiropractor for left 
knee and spine injuries and disease since 1996.  

Because the SSA's decision and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of the pending claims for service connection for 
the lumbar spine and left knee, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 
38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Service connection for these disabilities is intertwined with 
the claim for total disability based on individual 
unemployability.  Therefore, the Board will defer a decision 
on TDIU pending the adjudication of service connection for 
disabilities of the spine and left knee.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration the adjudicative and 
clinical medical records developed for an 
award of disability benefits in September 
2004.  Associate any records obtained 
with the claims file.  

2.  Then, readjudicate the claim for 
service connection for degenerative disc 
disease of the lumbar spine and 
degenerative joint disease of the left 
knee, and for total disability based on 
individual unemployability.  If any 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


